 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDAndrews Wire CorporationandUnited Steelworkersof America,AFL-CIO. Cases 11-CA-4239 and11-CA-4312March 19, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn October 16, 1970, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also recom-mended that certain allegations of the complaint bedismissed. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and finds merit in certainof the exceptions.' Accordingly, the Board adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith:1.We agree with the Trial Examiner's findings, forthe reasons stated in his Decision, that Respondentviolated Section 8(a) (3) and (1) of the Act bydischarging employee Brantley, and Section 8(a) (1)by taking the organizer committee sheet from him andby interrogating him concerning his union activities.2.We do not adopt the Trial Examiner's findingthat the discharges of employees Tisdale, Altman,Green, Nesbitt, and Casselman violated Section 8(a)(3).All these discharges resulted from a common setof facts and the same cause.At the time the above employees were hired, theywere given safety glasses and hard hats which theywere told must be worn at all times. The hats are madeofmetal and have a bright aluminum color. Theemployee's name is affixed to the front of the hatabove the brim. The particular hat was chosen byRespondent because of its bright lustre which made itIWe find nomerit in Respondent's exceptionto the TrialExaminer'sfailure tomake separate findings of fact and conclusionsof law in thisconsolidated proceeding The recordshows,and the TrialExaminer found,thatRespondent was awareof all the issuesraised in the consolidatedcomplaint, that its answerdenied thecommission of all unfair laboreasier tospot in the mull, where lighting is poor. It alsoprotects the employeefrom fallingobjects.On July 2, 1970, some employees attached redstickerswith blacklettering"Go, Steelworkers" totheir hard hats. At the request of a leadman, theemployees removed thestickers.On July 7, 1970,employees on the third shift attached circular unioninsignia, about 2 inchesin diameter, to their hard hats.The next day, Plant Superintendent Powell noticedthe insignia"all over [the] safety hats" of the third shiftemployees. At the end of the shift, Powell observedthat the first shift employees had also appended theinsigniato their hats.He informed Plant ManagerSchlett of this fact. Schlett told Powell to tell theemployees who had attachedthe insigniato their hats"to please remove them." Powell asked the employeeson the first shift who had attached the unioninsigniato their hats to take them off. He said that the hat wasa safety hat and company property. He also threat-ened to discharge employees who refused to removethe insignia.Some employees said they would notremove theinsignia.Powell recounted this attitude toSchlett who told Powell to "Go back and talk to themlike a damn Dutch Uncle and tell them to take themoff . . . Don't threaten them, just tell them to takethem off." Powell reported back to Schlett that someemployees still refused to remove the insignia. Schlettthen assembled the first shift employees, told them thehelmets were for their own safety, admonished themnot to "mark up safety glasses or the helmets," andwarned themthat unlessthe stickers were removed by12:30 p.m. that day, their jobs would be in jeopardy.During his talk Schlett also told the employees thatthey couldwear a unionbadge or stickers anywhereon their clothing, but not on the hat. After Schlett'sspeech, employees Altman, Tisdale, and Green on thefirst shift still refused to remove the insignia fromtheir hats when requested to do so. They were thendischarged.When General Foreman Haselden of thesecond shift arrived, Powell acquainted him with thedischarges that had occurred among employees of thefirst shift, and told him to advise his employees ofwhat had occurred on the first shift and try to have thesecond shift employees remove theinsigniafrom theirhats.Haselden assembled his shift employees, toldthem of the employees discharged on the first shift forrefusal to remove the stickers, advised them to removethe stickers, and threatened with discharge anyemployee who refused to do so. All employees exceptNesbitt and Casselman removed the stickers. Nesbittand Casselman were thereupon discharged.practices alleged in all pertinent paragraphs and subparagraphs therein,and at the hearing Respondent was affordedeveryopportunity to presentevidence and introduce defenses The consolidation also was in accordancewith the Board's Rules and Regulations and resulted in no prejudice toRespondent189 NLRB No.24 ANDREWS WIRE CORPORATION109The Trial Examiner found that during the period ofthe hard hat incident the employees had worn unioninsigniaon their clothing without restriction.InStandard Oil Company of California,168 NLRB153, a case whose facts are practically identical withthose in the present case, the Board found that anemployer had not violatedSection 8(a)(3) and (1) oftheAct by disciplining employees who refused toremove union emblems from their safety hats. TheBoard explained:"On the facts presented by this record, we cannotsay,as urged by the General Counsel and theCharging Party, that the maintenance and enforce-mentof the Respondent's rule againstadornment ofthe safety hats violatedSection 8(a)(1) or (3), simplybecause the decorationsin issue wereunion emblems.The Respondent established that it hada legitimate,longstanding, and not unwarranted concern about thethreat to safety posed by the use of unauthorizeddecorations on work hats. Furthermore, the evidenceshows that employees were freely permitted to wearemblems signifying union affiliation on any part oftheir clothing except their safety hats."In the presentcase,as inStandard Oil,theEmployer showed that it had a legitimate and notunwarranted concern about the threat to safety posedby the use of unauthorized decorations on work hats.Respondent picked the bright lustre for the safety hatso that it could be seen in the dim light of the mill.Respondent feared that if employees were permittedto attach to the hat insignia of less bright colors, assome employees did, visibility of the hat and conse-quently the safety of employees would be impaired.According to Respondent, employees had pastedstickers all over their hats and they were not limited tothe ones illustrated by the Trial Examiner. In thesecircumstances,we are not prepared to say thatRespondent's expressed concern with safety in direct-ing removalof union insigniafrom the safety hats wasnot legitimate.Although, in this case, unlike inStandard Oil,the rule was not of longstanding, thiswas because the plant itself was recently established.Further, again as inStandard Oil,the Employer toldthe employees that they could wear union insignia onany item of clothing except the safety hat, and in factthey did so.2 Finally, the reasonable efforts made byRespondent to persuade the employees to complywith the rule and to remove the union insignia fromthe hats before resorting to disciplinarymeasures alsonegatesthe Trial Examiner's conclusion that Respon-dent instituted the rule against wearing unioninsigniaon safety hats, and discharged employees for refusingto comply therewith, for the purpose of discouragingmembership in a labor organization. Accordingly, weshall dismiss the allegation of the complaint based onthe rule and the discharge of employees who refusedto comply herewith.AMENDED CONCLUSIONS OF LAWDelete the names of George R. Tisdale, William L.Altman, Sylvester A. Green, Julius B. Nesbitt, andRichard L. Casselman from the Trial Examiner'sfourth Conclusion of Law.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RespondentAndrewsWire Corporation,Georgetown, SouthCarolina, its officers, agents, successors, and assigns,shall take the action set forth herein:1.Cease and desist from:(a)Discouraging membership in United Steelwork-ers of American, AFL-CIO, or in any other organiza-tion, by discharging any of its employees or discrimi-nating in any other manner in regard to their hire ortenure of employment or any term or condition ofemployment.(b)Unlawfully taking organizer committee formsfrom employees.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the right to self-organization, to form labororganizations, to join or assist United Steelworkers ofAmerica, AFL-CIO, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of mutual aid or protectionand to refrain from any or all such activities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer Robert T. Brantley immediate and fullreinstatement to his former position or, if suchposition no longer exists, to a substantially equivalentposition,without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof pay that he may have suffered by reason of theRespondent's discrimination against him in accord-ance with the recommendation set forth in the sectionof the Trial Examiner's Decision entitled "TheRecommended Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.2The Trial Examiner sought to distinguish theStandard Oilcase on anumber of grounds,allofwhichwe find to be without merit. 110DECISIONS OF NATIONALLABOR RELATIONS BOARD(c) Notify immediately the above-named individual,if presently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Post at its Andrews, South Carolina, plant copiesof the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by theRespondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the amended complaintbe, and it hereby is, dismissed insofar as it allegesviolations of the Act other than those found in thisDecision.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the NationalLaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board, after ahearing in which all parties were permitted tointroduce evidence, found that we discharged RobertT. Brantley unlawfully in that by this discharge wediscouraged employees from becoming and remain-ing members of the United Steelworkers of America,AFL-CIO, and that this discharge violated theNational Labor Relations Act.WE WILL give this employee back his job or, ifhis job no longer exists, a substantially equivalentjob.WE WILL restore his seniority and pay him thebackpay he has lost because we discharged him.WE WILL NOT discharge any employee for thesame reasons for which the Trial Examiner foundthat we discharged the above-named employee.WE WILL NOT unlawfully discharge employeesfor lawfully engaging in union activities.WE WILL NOT take away any organizer commit-tee forms from any employee without his consent.The Act gives all employees these rights:To organizethemselves;To form, join, or help unions;To bargain as a group through a represent-ative they choose;To act together for collective bargainingor other mutual aid or protection; andTo refuse to do any or all of these things.All of you are free to become or remain or refrainfrom becoming or remaining members of any labororganization.ANDREWS WIRECORPORATION(Employer)DatedBy(Representative)(Title)We will notify immediately the above-namedindividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 16th Floor Wachovia Building, 301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-9211, Extension 360.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: A charge in Case11-CA-4239 was filed by the United Steelworkers ofAmerica, AFL-CIO, herein referred to as the Union, onMay 19, 1970, and served on the Andrews Wire Corpora-tion,the Respondent herein,on the same date.A complaintand notice of hearing were issued on June 30,1970. In thecomplaint it was alleged that the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, herein referred to as the Act, by unlawfullyinterrogating an employee concerning his union sympa-thies, activities,and desires and took without consent aunion authorization form from an employee.It is furtheralleged in said complaint that the Respondent discharged ANDREWS WIRE CORPORATION111Robert T.Brantley in violation of Section 8(a)(3) of theAct.The charge in Case I 1-CA-4312 was filed bythe Unionon July 13,1970, and was served on the Respondent on orabout the same date.An order consolidating cases,complaint,and notice of hearing was issuedon July 23,1970, in Cases11-CA-4239 and 11-CA-4312. Theconsolidated complaint incorporated the allegations in thecomplaint issued in Case 11-CA-4329 andadded allega-tions that the Respondent had unlawfully threatened todischarge employees who wore union insignia and hadunlawfully dischargedGeorge R. Tisdale,William L.Altman,SylvesterDock Green,Julius B. Nesbitt, andRichard L.Casselmanon July8, 1970.1The Respondent filed timely answer denying that it hadengaged in or was engaging in any of the unfair laborpractices alleged.The consolidated cases came on forhearing on August11, 12, and 13,1970, at Georgetown,South Carolina.Each party was afforded a full opportunityto be heard,to call,examine,and cross-examine witnesses,to argue orally on the record,to submit proposed findingsof fact and conclusions,and to file briefs.All briefs havebeen carefully consideredby theTrial Examiner.Upon the whole record2and upon his observation of thewitnesses,the Trial Examiner makes the following:FINDINGSOF FACT, CONCLUSIONS, ANDREASONS THEREFOR1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with a plantlocated at Andrews, South Carolina, where it is engaged inthe manufacture and sale of wire. The Respondent duringthe past 12 months, which period is representative of alltimes material herein, received goods and materials valuedin excess of 50,000, which goods were shipped to itsAndrews, South Carolina, plant directly from points andplaces outside the State of South Carolina. During the sameperiod of time Respondent produced and shipped goodsvalued in excess of 50,000 from its Andrews, SouthCarolina, plant directly to places and points outside theState of South Carolina.The Trial Examiner finds that the Respondent is now andhas been at all times material herein an employer engaged1While the Respondent posed no objection at the heanng to thesimultaneous receipt of evidence in respect to the consolidated cases, theRespondent objected to the trial of the cases as consolidated cases TheRespondent maintained that since the complaint in Case 11-CA-4312 hadnot been withdrawn,a tnal should have been conducted in each case and aseparate decision drawn for each caseThe Trial Examiner overruled the Respondent's objections at thehearing with the stipulation that the Trial Examiner would reconsider hisruling if the question was raised at the close of the hearing and would drawtwo decisions as requestedby theRespondent in the event it was hisopinion that the Respondent's objections were well taken In its brief to theTrial Examiner the Respondent has statedRespondent at the hearing and at the present time does not assertthat the cases should be severed for purposes of hearing On thecontrary,Respondent agrees that such a severance would createunnecessary cost ordelayWhat Respondent contends is that eachcase should be considered on its merits standing alone with separatefindingsof fact and conclusions of law To hold otherwise,Respondent contends that it has been denied substantive andin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is now andhas been atall times materialherein a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Discharge of Robert T. BrantleyRobert T. Brantley was hired by the Respondent onMarch 2, 1970, and was discharged on May 11, 1970. At thetime of his discharge he was performing the work of apickler. In performing this job, Brantley used an overheadcrane to place wire in an acid tank where the wire wascleaned of rust. After the rust was removed, the wire wasrinsed and put in Borax or lime to preserve the wire fromfurther rusting. It was then placed in a dryer for 15 minutesafter which it was hung on racks. While the wire lay in theacid it was Brantley's responsibility to see that it did notbum .3 Since the job did not require constant attendance,Brantley had considerablefree time.Out of the 8-hour day,Brantley estimated that he worked 5 hours. When his workwas caught up "most of the time, [he] would just walkaround the mill or sit back in the crane."Brantley had no established time during the 8-hourworkday which was specifically set aside for a luncheonbreak. This was also true of other employees who werepermitted to take a 15-minute luncheon break at any timeduring the 8-hour workday providing that they wererelievedby another employee and their jobs werecontinued. By reason of the nature of Brantley's job, heneeded no relief during his luncheon break.Brantley normally took his luncheon break in noparticular place.Sometimeshe ate in the crane; other timeshe walked outside the plant to eat. Most of the time he ateat 12 noon; however, he had no set lunchtime nor had hebeen instructed where or when to eat his lunch.Brantley joined the Union on April 25, 1970. On May 10,1970, Brantley attendeda union meetingand signed an"organizing committee sheet." He carrieda similarsheet tothe plant on Monday morning, May 11, 1970.On Monday morning, about 10:30 a.m., Brantley ran outproceduraldue process of lawAt most the objectionswhich are raisedby the Respondentare technicalobjectionswhich do notraise a matterwhich maybe deemed to beprejudicialto the Respondent In respect to the issues raised in theconsolidated complaint,as well as the complaintoriginally issued in Case11-CA-4312, itisclear that the Respondenthas been afforded everyopportunityto present evidence and introduce defensesThe consolidationof the casesappears to havebeenin accordwiththe Board'sRules andRegulationsAccordingly,sincethe TrialExaminer finds noprejudice totheRespondent in the consolidation and hearing of these cases theobjections of theRespondent are overruled2General Counsel'smotion to correct transcriptisgranted and thetranscript is corrected accordingly.3DanielW Schlett, generalmanager of the Respondent, testified inreferenceto Brantley's job "That job isa little unusualin that respect, thatifyouhad matenal in the acid,you don't haveto stand over and watch it,but shouldbe aware that it's thereand close byto take care of it,because itcould bum " 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDof work and, having heard that "they had run some badwire over on the graveyard shift Friday," he departed to asksomebody about it. As he proceeded through the plant,GeneralManager Schlett, who with several others wasinspecting reject wire,motioned him to come to him."Robert," Schlett said, "I understand you're hot and heavyfor the Union." Brantley replied, "I wouldn't say I'm hotand heavy for it. I'm a member of it, would you like to seemy card?" Schlett said, "No sir, that's okay."During the conversation Schlett asked Brantley why hewanted a union "to come to Andrews Wire." Brantleyanswered, "[S]eniority and the hike in pay." Schlettcommented that "he had worked in mills that didn't haveUnions and he found that they always got along betterwithout a Union."4At 12 o'clock Brantley went to the canteen where heobtained a drink and a sandwich. He walked out of theback door of the plant where he met employee JimmyWard. Ward said that he understood that Brantley had apaper for him tosign.Brantley replied that Ward could notsign it then because he was working but that he would"catch" him after work. Brantley returned to the canteenfor another sandwich and a drink. He again passed Wardwho told him that there was a boy in his car who was eatinghis "dinner" and wanted to sign the paper. Brantleyproceeded to the car. While Brantley and the boy, employeeRichard L. Casselman, were seated in the car finishing theirlunch,ChasteenM. Powell, plant superintendent, ap-proached the car. The organizing committee sheets lay onthe front seat between Brantley and Casselman. Powell"reached through the window and grabbed the paper" andsaid, "Let me see this." Brantley said, "No" and grabbedfor the paper. In this contest the paper was torn. Powell wasable to retain the paper which he delivered to Schlett.Brantley finished eating his "dinner" and returned insidethe plant about 12:15 p.m.Powell reported to Schlett6 that he had observed Brantleyand Casselman sitting outside the plant in Jimmy Ward'scar with a piece of paper; that he had reached into theautomobile and said, "Robert, I want that piece of paper";that he had picked up the paper and walked away. At 14Schlett testified"Isaid,Robert,there's a rumor around here thatyou're hot for the UnionIsaid,Now, I don't put much stock inunions-or, rather,rumors-and you don't have to answer me about it,you don'thave to tell me anything,but if you are, then there's reason forcomplaintDo you have any complaints? He said,No He said, But I aminterestedin the Union, I'll even show you my Union card I said, No, noproblem He said,Iworked at another plant that had a union and I preferto have one here I said, Well, that's your decision You've been a goodworker Continue to be a good worker "5The following appeared on the organizing committee sheetIhereby request to be a Voluntary Organizer for the UnitedSteelworkers,AFL-CIO Thiswill authorize the Representative for saidUnion to use my name for the purpose of organizing Andrews WireCorp This will include sending my name to the Company with a copyto the National Labor Relations Board.Also to be used in the signingof leafletsNameDate6 Schlett testified that Powell called him and said that Brantley was in acar parked outside the plant with Casselman soliciting for the UnionWhen asked whether Brantley was doing the soliciting,Powell answered"Apparently so "rSchlett testified-Robert,this could be seriousDo you want a witness in here oranybody to listen to what's going on? And he said, No I said, Do yourealize you're not allowed to carry on activities for the Union ono'clock Powell returned the paper to Brantley on Schlett'sinstructions, at which time Powell directed Brantley to go toSchlett's office.In Schlett's office Schlett said that he couldn't under-stand Brantley's "carrying a paper around the mill oncompany time and trying to get signatures on it." Brantleyreplied that he wasn't on company time, that he was on hisluncheon break. Powell remarked that Brantley had notbeen relieved for dinner, to which Brantley responded, "Ihad never been relieved for dinner and that I didn't have areliever."Powell observed that that made no difference,"you still haven't been relieved for dinner." Schlett added,"I can't tolerate this, you carrying a paper around the milltrying to get signatures on it. If I let you get by with it,everyone in the mill will be wanting to do it." He looked atPowell and said, "[C] all up his time." Brantley responded,"Mr. Schlett, this is the first time I've ever been fired off ajob." Schlett replied, "you're a good worker, I'll recom-mend you to anotherjob.... I'm letting you go on accountof you was performing Union activities on Companytime." 7In his testimony Schlett cited the following reasons forthe discharge of Brantley: "Interfering with production ofthe plant, engaging in other than company activities onworking hours. . . . Soliciting for the Union. . . .Acquiringnamesfor union support."The Respondent maintained no defined break periodsbut as noted above allowed employees a 15-minute eatingbreak during the 8-hour workday to be taken when jobswere properly relieved. As was also noted above Brantley'sjob neither required a relief nor constant attendance.Additionally, the Respondent did not maintain a solicita-tion rule of any kind.Based upon the credible record, the Trial Examiner isconvinced that at the time Brantley was engaged insoliciting employee Casselman as a signer of the organizingcommittee sheet, he and Casselman were properly on theirluncheon breaks, a fact which Schlett knew when hedischarged Brantley.8However, even though the Respondentdid not know that Brantley was on his luncheon break butCompany time?He said,Well, they toldme I coulddo it I said, Whotold you? He said, The Union.I said,They told you you could do thison Companytime?And he didn'tanswer He said,Well, they told meIcoulddo it on lunch and break I said, Wereyou on lunch? He said,No, butIwas on break.I lookedatChasteen,said,Was heon break? And hesaid,No I said,Robert, I find that hard to believe because I saw you walking aroundthemill this morning myself as long as your normallunch or break, sohow could you be on break? And he didn't say anythingI said, I'mgoing tohave to dischargeyou, andI said, I won't blackballyou, I'llrefer you toanother job,but if I let you getawaywith this, theneverybody will be doingwhatevertheywanton Companytime.Doyou think that's fair?And he said,Yes And heleft and got his,checkHe told me he wasn't talking aboutUnion toWinston Boyd Hesaid,You canbelievemeor not,Iwas talking to those people aboutsomething elseYou can believe that or not.Isaid,Well, that'simmaterial.Powell's testimony was substantially the same as that of Schlett.He notedthat Schlett asked Brantley whether hewas "onlunch"According toPowell Brantley did not answerIn drawing his findings, the Trial Examiner has not considered Schlettas a reliable witnessaThe TrialExaminer credits Brantley's testimony that he related toSchlett that he was on his luncheon break and credits Casselman's ANDREWS WIRE CORPORATION113mistakenly believed he was not, the Respondent may notescape from being charged with a violation of the Act."In sub Section 8(a)(1) is violated if it is shown that thedischarged employee was at the time engaged in a protectedactivity, that the employer knew it was such, that the basisof the discharge was an alleged act of misconduct in thecourse of that activity, and the employee was not, in fact,guilty of that misconduct."N.L.R.B. v. Burnup and Sims,Inc.,379 U.S. 21, 23. Brantley, in fact, was not guilty of themisconduct charged and at the time when his cause fordischarge was alleged to have arisen, he was engaging inactivitiesprotectedby Section 7 of the Act as wasevidenced by the paper purloined by Powell.9 Thus hisdischarge must be deemed unlawful. Accordingly, in thatthe discharge of Brantley for engaging in protected unionactivities discouraged membership in a labor organization,the Respondent thereby violated Section 8(a)(1) and (3) ofthe Act.The Trial Examiner further finds that the Respondent, bySchlett's coercive interrogations of employee Brantley asabove detailed, interfered with, restrained, and coercedemployees in rights guaranteed by Section 7 of the Act toand thereby the Respondent violated Section 8(a)(1) of theAct.The Trial Examiner further finds that the Respondent, byPowell's purloining of the union authorization form asdetailed herein, an act inherently destructive of importantemployee rights, interfered with, restrained, and coercedemployees in rights guaranteed by Section 7 of the Act andthereby the Respondent violated Section 8(a)(1) of the Act.B.The Hard Hat Incident and the Discharges ofGeorge R. Tisdale,William L. Altman, Sylvester"Dock"11 Green, Julius B. Nesbitt, and Richard L.CasselmanAt the time employees George R. Tisdale, William L.Altman, Sylvester A. Green, Julius B. Nesbitt, and RichardL. Casselman, among others, were hired they were handedhard hats. These hard hats resembled a helmet with a billand were of an aluminum color. The employee's name inwhite letters on red plastic tape about one fourth inch highappeared above the bill. According to General ManagerSchlett the hat was chosen because of its bright lustre whichmade it "easier to spot" than most of the other hatsconsidered. Schlett explained the dual purpose of the hats:"Number one, for identification and you can see the man;number two, if something should fall on him or hit him onthe head, he's protected. It's a dual purpose, I would say theformer more so than the latter. Because there are areaswhen you're dealing with a lift truck that somebody couldbe missed and hit with a boom."The credible evidence reveals that the employees weregiven no specific instructions governing the wearing of thehats. Employee Tisdale had pasted a small red sticker onthebackofhishat inscribedwithblack letters,testimony that Brantley came to the car with a drink and a sandwich in hishand9 Sect,on 7 grants employees,inter alia,"the right to self-organization,to form, join, or assist labor organizations "N L R B v Burnup andSims,Inc, supra,23iiiSchlett's interrogations were oppressiveThey served no legitimate"Flammable,close valve when not in use." EmployeeJimmy Haselden's hat bore a green sticker on the back withthe words"lard ass"on it.Leadman Walter Fulton andemployee Douglas Lambert painted Lambert's hat black.On July 2, 1970,some employees attached red stickerswith black lettering"Go, Steelworkers"to their hats.Leadman Fulton relayed to these employees that ForemanHaselden was going to ask them to take them off and that"he wasn'tordering[them] to take them off,but if anyCompany official saw it,itmight get him in hot water." Theemployees removed the stickers because they"didn't wantto get Mr.Haselden in any trouble."A circular union insignia,about 2 inches in diameter,appeared for the first time onJuly 7.Employees on thethird shift had appended the insignia to their hard hats. The2-inch diameter insignia was of paper composition, white,edged in blue with a 1-1/4-inch-diameter blue circle in thecenter.In the blue circle appeared the word "Join" in whiteletters.Around theinsignia in the surrounding whitesurfacewas inscribed"AFL-CIO-CLC United SteelWorkers of America"in red letters. An exact copy, exceptfor the coloring,is set out below.About 3 o'clock on the morning of July 8, 1970, PlantSuperintendent Powell noticed "practically all of the thirdshiftwith union stickers and insignia all over their safetyhats." About 10 o'clock, some timeafter the third shift hadended,Powell informed PlantManager Schlett thatfirst-shift employees had appended union stickers to theirhard hats. Schlett instructed Powell to "tell those peoplethat had union stickers on their safety hats to please removethem." About 10 first-shift employees were displaying theunion insignia on their hats.According to Powell, he first spoke to Altman, whom hetold to remove theunion insigniafrom his hat; "that thiswas a safety hat and company property." Altman addedthat Powell said, "If you want yourjob, you'll have to takeemployer purpose but soughtinformation most usefulfor discriminationand for combatingunion organizationSeeProfessional Tape Company,Inc,171NLRB No 61, affdN LR B v Professional Tape Co, Inc,422F 2d 989 (C A 7).ii"Dock"was a nickname 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat sticker off your hat." Nearby were George Martin andRandy Tisdale 12 who were also wearing the union insigniaon their hats. Martin removed his insignia. Powell askedTisdale to inform "Dock" Green to remove his stickers.Next Powell asked employees Hemstraw, Rudolph,Cooper, and Brand "to remove the Union stickers off theirsafety hats, that this was Company property and wecouldn't allow to have Company property-it was jeopard-izing our insurance." 13 All of these employees removedtheir insignia.Powell then approached "Dock" Green and "asked himto remove his Union stickers from his safety hat." Greenrefused.Whereupon Powell said, "Dock, you have until 12o'clock to take them off." 14Powell also instructed Leadmen Radcliffe and Harring-ton "to make sure that everybody in the plant got the wordto remove the stickers from their safety hat." Harringtonreported to Powell that all the men under his supervisionhad removed their insignia; Radcliffe reported thatAltman,Green, and Tisdale continued to display theinsigniaon their hard hats. Powell informed Schlett.According to Schlett he told Powell to "Go back and talkto them like a damn Dutch Uncle and tell them to takethem off. . . . Don't threaten them, just tell them to takethem off." Powell reported that the employees refused.Schlett gave instructions to get the shift together.A meeting of the entire first shift was held in the dyeroomat which Schlett addressed the employees.On cross-examination Schlett testified that he said:Take those things off your helmets for your own good,for your own safety. Don't ever mark up safetyglassesor the helmets. I said to have them off by 12:30 or you'lljeopardize your job. They still refused to take them off.13I told them we got that color of helmet because it hasa good lustre. I said, if you mark them up or you putUnion stickers on there or Joe's Diner signs on there-ifyou mar those things up and lift truck hits you, the firstthing the insurance company will say to us is why didwe let you do it, and I'm not going to answer that.You're going to take them off.On direct examination, which occurred after the GeneralCounsel had produced other witnesses on the point, Schlettremembered that he said that his talk was not "regardingunion or management" but was "regarding an attitudewhich [he thought was] apparent"; they were "acting likehigh school kids." He said, "We asked you severaltimes totakethose damn things off your helmets and you wouldn'ttake themoff." Schlett continued:That's a safety device for your own protection. Thecolor is that color for areason,and if we let you putthose stickers on-because I saw them at thistime-somebody could put Joe's Diner on the damnthing.Now, just take them off. I told them that I wasdamn dissatisfiedwith the attitude. I said, It doesn'tbother me one damnbit-if you want a union, you12Tisdale testified, "He. asked us to take them[union insignia] off,itwas Company property..Itmeans your job."13Powell's testimonydeserve it, but I didn't like the attitude or the way theywere going about it.I said I was under the impression that I'd moved to arural area where people were independent. Most ofthem were used to work, they'd work on the farms, andI couldn't understand this attitude to save my ass.I told them there's been rumors of threats about logsfalling on people, and I said if somebody threatened melike that, I'd knock them flat on their ass right now.I told them they had until 12:30 to get their stickersoff. I said, Don't jeopardize yourjob with something sodamn idiotic. I said, You can wear them on your ass,you can wear them on your shirt, you can wear them onyour shoes, but not on your helmet. It's our propertyand it's safety equipment. Two things you don't foolwith are safety glasses and those helmets. I told themthey had until 12:30. I said, Get them off.I said that we will manage this plant. If they get me inthe corner they're going to have a damn tiger by the tailbecause we'll stillmanageit,union or no union. I said,If you want a union, get it, but don't act like a damnhigh school kid.Altman remembered that Schlett had said that "he wouldrather none of us would try to back him up in a cornerbecause if we did he would knock us, our damned ass, onthe floor. Even if it cost him his job." Schlett said, "Pull thestickers off your hats or hit the road."Tisdale remembered that Schlett said that they weregreen and greedy and a bunch of farm boys "who didn'tknow what they wanted." "He didn't know what [they]wanted the Union for." Schlett also said, "nobody wasgoing to back him up in the comer and if they did they hada tiger by the tail. And if anybody tried it, he'd knock themon their ass. And he didn't give a f- who did it, even if itmeant his job." Schlett said that the employees could wearunion insigniaon their "clothing," or their "shoes," and ontheir "butts" but not the hard hats. Schlett also told theemployees that the hard hats were issued for safetypurposes. At one point Schlett said whether the employeeshad a union was up to them.Green remembered that Schlett said that the employeeswere a greedy bunch offarmboys who did not know whatthey wanted; that "the Union didn't run that plant, that itnever will, that he run it." Green also remembered the tigersimile.Employees were also asked to remove the stickers orthey "had to go." Schlett also said the hard hats were"Company property."Powell testified Schlett "started off by saying,Men, I amsurprised at you jeopardizing your job by not removingsuch a small thing as a Union sticker from your safety hat.He said, I don't know what you want by acting as greedy asyou're acting. He said, All these threats I've been hearingabout trees falling on people's cars.He said, If somebodybacks me in a corner I'll knock them on their butt. (Excepthe just said the other word.) . . . I want all the Unionstickersoff the hats by 12:30. . . . These hatsand glasses14Green testified that he told Powell that "if the rest of them pull offtheirs, I'll pull off mine." ANDREWS WIRE CORPORATION115were issued to you for safety and they would be treated assuch...You can wear a Union badge or sticker anywhereon your clothing-knees, feet, butt, shirt,-anywhere, aslong as you don't put it on your hat."Employee Albert M. Lambert, a witness called on behalfof the Respondent, testified Schlett said:the hard hats were company property and you couldn'twear anything on your hard hats other than your joband your name. He gave everybody till 12:30 to getthem off there. . . . you could wear Union badgesanywhere on your body-your feet, your butt, yourelbow-it doesn't matter where you wore them otherthan your hard hat. He said he'd heard threats abouttrees falling on cars and things like that. He said nobodywas going to back him in a corner because if they did,they'd have a tiger by the tail and he'd knock them ontheir ass . . . He said . . . something about "green andgreedy."After Schlett's speech Foreman Henry G. Radcliffe, Jr.,approached Altman and according to Radcliffe, Jr., hesaid, "Bill, I see you've taken the stickers off your hat."Radcliffe, Jr., described the incident. "And he kind ofsmiled and put his hat back on his head like that and saidyep, and it was under the brim." 15 Radcliffe, Jr., alsocontacted Tisdale and Green and reported to Powell thatthe three employees had refused to remove the unioninsignia from their hats. Powell then went to each employeeand asked him whether he was going to remove the insignia.Each answered in the negative. Powell then requested themto report to the office where, according to Powell, he askedthem whether they understood the speech of Schlett"pertaining to them removing the Union stickers from theirhats."All answered, "Yes." Whereupon the employeeswere instructed to punch out and leave their hats on thedesk. They placed their hats on the desk but Tisdale refusedto punch his timecard. Powell signed out each employee,making the appropriate entry on his timecard.During the exit conversation Altman, whose unioninsignia was concealed under the bill of his hat, said that he"didn't see how the sticker could hurt." Powell replied, "I'mnot holding conversation. Take the sticker off your hat."Altman said, "No." "Put your hat on the desk," respondedPowell.When the general foreman of the second shift, WilliamBeckman Haselden, arrived at the Respondent's plant,Powell acquainted him with the discharges which occurredduring the first shift and told him to advise his employees"of the situation that had developed, and attempt to havethem remove these insignia from their hats." Three-fourthsof the employees on the second shift were wearing theunion insignia on their hard hats.Haselden assembled the employees and asked them toremove the insignia from their hats as they had done before.He called attention to the fact that three men on the15Altman testified that he placed the union sticker under the billbecause he "didn't think there was any harm in it "16The time in the letters to Altman, Tisdale, and Green was stated as12.45 p in17SeeRepublic Aviation Corporation v N L R B,"the right of employees to wear unioninsigniaat work has long beenrecognized as a reasonable and legitimate form of union activityFloridan Hotel of Tampa, Inc,137 NLRB 1484, 1486, enfd as modified onmorning shift had been fired for refusing to remove theunion stickers from their hats. He said, "I'm just telling youyou're going to have to take them off . . . or you can befired . .. I'm going to let you all talk it over amongyourselves. Let me know what you decide to do." Thereason given by Haselden for removing the stickers was"the hats were company property." Haselden also said that"the best thing to do would be to take them off becausewhat the Company was trying to do was postpone [the]electione l e c t i o n .The employees discussed the matter among themselvesand all removed the stickers except Nesbitt and Casselman.Haselden then contacted Casselman and told him that inhis opinion "he was jeopardizing a good job over a piece ofpaper that was inconsequential. The union election was Iweek off, he should not do it, I though he was making agrave error in judgment." Casselman responded that he"thought he was doing right." Casselman's timecard waspunched out at 3:05 p.m. and Nesbitt's, at 4:16 p.m.On the same date Lambert was requested by theCompany to remove the black paint from his hat which hedid by dropping it in an acid tank.The employees had affixed the union insignia to theirhard hats upon the advice of the Union. During the periodof the hard hat incident the employees had worn otherunion insignia without restriction.Employees were not required to sign for the hard hatswhen they were given to them nor were they required toleave the hat when they left the Respondent's premises atthe end of a shift. There were no restrictions againstwearing the hat for fishing or hunting or "anywhere else."The parties stipulated that a representation election wasconducted on July 15, 1970; 33 ballots were cast for theUnion, 18 against the Union, and 11 ballots werechallenged.Each of the employees were given a letter which read:Your employment with Andrews Wire Corporation isterminated as of 3:00 p.m.,16 July 3, 1970. Reasons fortermination of employmentare asfollows:1.Defacing Company Property2.Willfully disobeying orders to take correctiveaction3.InsubordinationBased upon precedent and the ruling case law prior toStandard Oil Company of California,Western Operations,Inc.,168 NLRB 153, the Trial Examiner would have hadlittle difficultym concluding that the discharge of Tisdale,Altman, Green, Nesbitt, and Casselman was unlawful 17 fora rule against wearing unioninsigniaon hard hats, in orderto have been valid, must have been, in the absence ofspecial circumstances, necessary to maintain productionand discipline. According to Schlett the hard hats wereworn "for identification and you can see the man" and "ifsomething should fall on him or hit him on the head he isother grounds 318 F 2d 545 (C A. 5) "The promulgationof a ruleprohibitingthe wearing of buttons constitutes a violation of Section 8(aXl)in the absenceof `special circumstances'showing thatsuch rule isnecessarytomaintainproductionand discipline"Harrah's Club,143NLRB 1356,WebbFurnitureCorporation,158 NLRB 1003;Serv-Air Inc,161NLRB 382, 416-417,Portage Plastics Company,163NLRB 753, 759 SeealsoHalliburtonCompany,168 NLRB1091, which wasdecided shortly afterStandard Oil Company of California, supra 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotected." As to the latter, the adornment of the hard hatsby union insignia did not impair the protective features ofthe hats against impact nor did the insignia interfere withthe identification of the wearer since all hats were alike andthe union insignia was not placed so as to conceal theemployee'sname plate. Thus the pertinent questionremains whether the visibility of the hats was obscured bythe union insignia adornment. A visual examination of thehats would lead an ordinary reasonable human being toconclude that there was no diminution of the hats' visibilitybut, as viewed by the General Counsel, "If the red, white,and blue stickers affect the visibility of the hats at all, it isby making them more visible." General Counsel's brief,page 4. Moreover, the Respondent has not satisfactorilyexplained how the visibility of Altman's hat was impairedby the placement of the union insignia out of sight under itsbill.Thus, ifFloridan Hotel of Tampa, Inc., supra,and thecases cited above were followed, the Trial Examiner wouldbe compelled to find a violation of the Act since no "specialcircumstances" are present showing that the rule was"necessary to maintain production and discipline."But in footnote I ofStandard Oil Company of Californiathe Board has opined:" On the facts presented by this record, we cannot say, asurged by the General Counsel and the Charging Party, thatthe maintenance and enforcement of the Respondent's ruleagainst adornment of the safety hats violated Section8(a)(1) or (3), simply because the decorations in issue wereunion emblems. The Respondent established that it had alegitimate, longstanding, and not unwarranted concernabout the threat to safety posed by the use of unauthorizeddecorations on work hats. Furthermore, the evidence showsthat employees were freely permitted to wear emblemssignifying union affiliation on any part of their clothingexcept their safety hats. But while we agree with the TrialExaminer that the complaint should be dismissed for theforegoing reasons,we do not adopt or rely upon hisalternative finding that because no union organizationalcampaign was in progress at the time the rule was enforced,this in itself is a separate reason for finding that noprotected purpose could be served by the employees whowore the union decals."While there may be some doubts, after reading of theTrialExaminer's Decision inStandard Oil Company ofCalifornia, supra,the Trial Examiner concludes that it iscontrolling in the instant case. Thus the Trial Examinermust consider whether the "true purpose" or "real motive"of the Respondent in promulgating the rule and precipi-touslydischarging employees Tisdale, Altman,Green,Nesbitt,andCasselman for wearing union insigniaadornments on their hard hats unlawfully discouragedmembership in a labor organization. In this regard it issignificant that the Board has said "even assuming suchspecial circumstances existed, it was incumbent upon theRespondent to advise the employees why it was orderingthem to give up a protected right."Mayrath Co.,132 NLRB1628, 1630.18 Schlett testified "Number one, for identification and you can see theman, number two, if something should fall on him or hit him on the head,he's protected It's a dual purpose, I would saythe former moresothan thelatterBecause there are areas when you're dealing with a lift truck thatsomebody could be missed and hit with a boom." (Emphasis supplied )In the defense of its promulgation of the rule theRespondentinsiststhat the preservation of the hats'visibility was its prime concern, of even greater importancethan the protective cover afforded by the hats.18 However,inPowell'swarning to Altman this was not mentionedMoreover, Schlett's alleged instructions to Powell were "Goback and talk to them like a Dutch Uncle and tell them totake them off...Just tell them to take them off." Creditedtestimony does not indicate that Schlett touched on thesubject at all when he addressed the first shift.19 Neitherwas the subject mentioned to the second shift. The reasongiven for the removal order was "the hats were companyproperty."Whether the hats were company property isirrelevant here since the Respondent has advanced nocredible reason drawn from its need to enforce the rule inorder to insure efficient and orderly operations and serveproduction and discipline as the basis for curtailingprotected Section 7 rights. Cf.N.L.R.B. v. Floridan Hotel ofTampa, Inc.,318F.2d 545, 546 (C.A. 5). Moreover, "anemployer's rights cannot outweigh the equal rights ofemployees to associate freely, as those rights are embodiedinSection 7 and protected by Section 8(a)(1) and theproviso in Section 8(c)" and thus the property rights of anemployermust yield to the overriding rights givenemployees under the Act. Cf.N.L.R.B. v. Gissel PackingCo, Inc.,395 U.S. 575.The Board stated' inMayrath Company, supra,1630, by"the preemptory order" the Respondent "conveyed to theemployees the idea that they had no right to wear the [unioninsignia ] at work and gave them a Hobson's choice of eitherforegoing the protected rights or being discharged." Suchlanguage is equally applicable to the instant case.Assuming,arguendo,that the Respondent's rule was avalid exercise of management's right to serve production,order, and discipline, such rule, nevertheless, may not be"promulgated or utilized in order to prevent or impede theorganizationof [an employer's] employees."AvondaleMills,155 NLRB 840, 841.Upon the examination of the record as a whole and withthe demeanor of the witnesses in mind, the Trial Examinerisof the opinion that the Respondent instituted the ruleagainstwearing union adornment on hard hats anddischarged employees Tisdale, Altman, Green, Nesbitt, andCasselman for the purpose of discouraging membership ina labor organization. Of controlling importance in reachingthis conclusion are the following factors: (1) The Respon-dent, without adequate explanation, well knowing that arepresentation election would occur within 7 days andbeing cognizant of the effect of its action,20 nevertheless,promulgated a rule banning the use of union insignia onhard hats which rule as administered bore no relevance tothe preservation of efficient and orderly operations orproduction and discipline, yet the Respondent, until theunion insignia had appeared, had tolerated incongruouslyother decorations on its hard hats and permitted oneemployee to wear a hat which was painted black. (2) TheRespondent directed its prohibition primarily against the10 See particularly Powell's and Lambert's testimony20General foreman of the second shift,Haselden,in reference to theunion stickers,told employees that "the best thing to do would be to takethem off because what the Company was trying to do was postpone [the Ielection" Uncontroverted and credited testimony of Nesbitt ANDREWS WIRE CORPORATION117adornment of union insignia on hard hats leaving it unclearas to whether other types of decorations were also banned.(3)The short deadline set for the removal of the unioninsignia and the severity of the threatened penalty was ofsuch an arbitrary nature in view of the exigencies of thesituation as to imply to the employees that the Employer'sdisapproval was aimed against the union msignia.21 (4)While only three employees refused to obey orders, Schlett,instead of dealing with these alleged culprits individually,utilized such circumstance to assemble all first-shiftemployees, at which assemblage he availed himself of theopportunity not only to threaten the employees withdischarge for wearing union insignia on their hats but alsoto tell them that they were "green and greedy," that he"couldn't understand this attitude to save [his] ass," that hedidn't know what they wanted the Union for," that "hewould rather none of [them] would try to back him up in acorner because if [they] did he would knock [them, their]damned ass on the floor"; that "the Union didn't run thatplant, that it never will, that he run it" and that "nobodywas going to back him into a corner if they did, they'd havea tiger by the tail and he'd knock them on their ass." 22(5) Schlett's speech to the first-shift employees was notconfined to advising "the employees why it was orderingthem to give up a protected right" (seeMayrath Co., supra)but included a discourse on the Respondent's attitudetoward the Union and the employees who supported theUnion and was thus calculated to set the stage for thedischarge of the few employees whom the Employer musthave known retained the courage to assert their protectedrights for the Employer and must have known that the threeemployees who had already refused to remove their unioninsignia upon threat of discharge would have persisted eventhough lectured by Schlett. (6) The Respondent revealedthe speciousness of its position when it discharged Altman,even though he affixed his union insignia where it wouldhave been impossible for it to have diminished the visibilityof his hard hat. (7) The employees on the second shift weregiven no valid reasons for the removal of the union insigniafrom their hard hats.The Employer's unreasonable and unnatural conduct asrevealed in the record lacks explanation, unless it is viewedas an attempt to discourage employees' affection for theUnion. Although it may have been within the Employer'sprovince, it made no clear disclosure of the Employer'salleged real reason, i.e., the diminution of the visibility ofthe hard hats, to the concerned employees. In promulgatingand enforcing what might have been a valid rule (seeStandard Oil Company of California, supra)the Respondent21 It seems inconceivable that employees would have been dischargedwith such dispatch had the emblem been, for example, an American flagMoreover, that the Employer condoned the wearing of union insigniaelsewhere, when viewed in the light of Schlett'smanner of commune ation,would not necessarily lead employees to believe that such representationsof the Employer were sincere, but might well deter an employee fromwearing anyunion insignia or cause anemployee to believe that he wasacting at his peril in wearing union insignia Indeed no representationswere made to the second shift at all that they could wearunion insigniaelsewhere22The pertinent question is "what did the speaker intend and thelistener understand."N L R B v Gissel Packing Co,Inc,395 U S 575Schleti's revelations, in which employees could read his animosityagainstthe Union and his antagonisticattitutetoward its advent, colored his orderto remove the unioninsigniawith coercive implications from whichoverstepped and tumbled over the brink.Moreover,assumingarguendothat the Respondent did not intend theconsequences,which the Trial Examiner finds to beunlawful discouragement of employee membership in alabor organization,the intent nevertheless is presumedsince the natural consequence of the Respondent's conductwas to discourage membership in a labor organization inviolation of Section 8(a)(3) of theAct.23As promulgatedand administered the Respondent's rule was void of validbusiness considerations and was inherently destructive ofimportant employee rights.Cf.N.L.R.B. v. Great DaneTrailers,Inc.,388 U.S. 26.Accordinglythe Trial Examiner concludes and finds thatby the discharges of George R. Tisdale,William L.Altman,SylvesterA.Green,Juluis B. Nesbitt,and Richard L.Casselmanon July8, 1970,the Respondent discriminatedagainst them in violation of Section 8(a)(3) and(1)of theAct.CONCLUSIONS OF LAW1.The Union is a labor organization within the meamngof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them by Section7 of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By unlawfully discharging Robert T. Brantley onMay 11, 1970, and George R. Tisdale, William L. Altman,SylvesterA.Green, Julius B. Nesbitt, and Richard L.Casselman on July 8, 1970, the Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within themeamngof Section 2(6) and (7) of theAct.THE RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practicesit isrecommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ithavingbeen found that the Respondent unlawfullydischarged Robert T. Brantley, George R. Tisdale, Williamemployees could well denvethat theprohibitionof union adornment onhard hatsstemmed fromSchlett'santipathytoward the Union and the factthat the adornmentwas unioninsignia and not fromany alleged safetyconsiderationsThe effect was clearlyto dissuadeemployees from openlydisplayingtheir union affection and theprohibition, an inextricable part ofSchlett's remarks, tendedto discourageemployees'continued adherence tothe Union23 "an employer's protestationthathe didnot intend to encourageor discouragemust be unavailing where a natural consequence of hisactionwas suchencouragement or discouragementConcluding thatencouragement or discouragementwillresult,itispresumed that heintended such consequence.In such circumstances intent to encourage issufficiently established "The Radio Officers' Union of the CommercialTelegraphers Union, AFL [A H Bull Steamship Company] v N L.R B, 347US 17,45 118DECISIONS OF NATIONALLABOR RELATIONS BOARDL.Altman, Sylvester A. Green, Julius B. Nesbitt, andRichard L. Casselman and thereby violated Section 8(a)(3)and (1) of the Act, it is recommended that the Respondentremedy such unlawful conduct. It is recommended inaccordance with Board policy24 that the Respondent offereach of the foregoing persons immediate and full reinstate-ment to their former positions or, if such positions nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered as a result of the discrimination against themby payment to them respectively of a sum of money equalto the amount they would have earned from the date oftheir discriminatory discharges to the date of an offer ofreinstatement less net earnings during said period to becomputed on a quarterly basis in the manner established bythe Board inF.W. Woolworth Company,90 NLRB 289, andincluding interest at the rate of 6 percent per annum in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB716.[Recommended Order omitted from publication.]24 SeeTheRushtonCompany,158 NLRB 1730, 1740